Citation Nr: 0948432	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.    

The Veteran requested a video conference hearing before a 
Board member when he filed his substantive appeal in March 
2006.  However, he withdrew the request in a January 2007 
statement.  Consequently, the Board will proceed with a 
decision.  38 C.F.R. § 20.704(e). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected malaria is inactive and is 
without residuals such as liver or spleen damage.


CONCLUSION OF LAW

An increased (compensable) rating for malaria is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.27, 4.88b, Diagnostic Code 6304 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2004, October 2004, 
November 2004; a rating decision in May 2005; a statement of 
the case in March 2006; and a supplemental statement of the 
case in January 2008.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Although the recorded history of 
a particular disability should be reviewed in order to make 
an accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

With respect to the Veteran's claim for a compensable rating 
for malaria, the Board notes that the Veteran's service-
connected malaria is currently evaluated as noncompensably 
disabling under the provisions of 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2009).  Service connection for malaria 
has been in effect since February 1946.  Malaria is evaluated 
as 100 percent disabling when it is an active disease.  
38 C.F.R. § 4.88b, Diagnostic Code 6304.  Thereafter, 
residuals such as liver or spleen damage are evaluated under 
the appropriate system.  See 38 C.F.R. § 4.88b, Note 
following Diagnostic Code 6304.  The diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  Id.  Relapses must also be confirmed by the 
presence of malarial parasites in blood smears.  Id.

The Veteran claims that his service-connected malaria 
warrants a compensable evaluation.  He claims that malaria 
affects his intestines and his heartbeat and rhythm.  

Based on the evidence of record, the Board finds that a 
compensable rating for malaria is not warranted.  The record 
does not contain competent medical evidence that the Veteran 
has active malaria or any ascertainable residuals of malaria 
such as liver or spleen damage.  When examined by VA in 
August 2004, the examiner found no clinical evidence of the 
malaria process, and provided a diagnosis of malaria, 
appropriately treated in 1943 with no sequelae.  Further 
review of the evidence reveals that VA outpatient treatment 
reports, current through October 2007, fail to establish any 
relapses or residuals of malaria, or the presence of liver or 
spleen damage.  Laboratory studies obtained in July 2004 
indicate that aspartate amniotransferase (ALT) was 10 U/L 
with a range of 11-66 being normal and white blood count 
(WBC) was 4.1 thous./cmmm with a range of 4.5-11 being 
normal.  However, these results were not correlated to active 
malaria nor did they indicate that the Veteran had liver or 
spleen damage.  Additionally, alanine amniotransferase (AST), 
total bilirubin (T. bili), and direct bilirubin (D. bili) 
tests were normal at that time.  Laboratory studies obtained 
in January, March, and July 2006 all revealed normal white 
blood counts	` and normal liver function tests.  

Private medical evidence submitted from J. S., Jr., M.D., R. 
B., M.D., Birmingham Endoscopy, and Hoover Ear, Nose, and 
Throat do not indicate that the Veteran's malaria was active.  
The records from Dr. B. document a diagnosis of stable 
hypertension and a history of anemia.  However, these 
diagnoses were not attributed to active malaria.  The records 
from Birmingham Endoscopy reveal the presence of angioectasia 
and one small polyp.  However, these results were not 
attributed to the Veteran's past history of malaria.  
Additionally, there is a bill from Cardiovascular Associates 
dated in December 2005 which denotes a diagnosis of malaria.  
However, no laboratory results or clinical records were 
included with the records and thus the bill does not 
establish that the Veteran suffered from active malaria or 
any residuals thereof.  

The Veteran contends that he suffers residuals of the malaria 
he incurred during his active service.  While the Veteran is 
competent as a lay person to describe any symptoms he 
experiences, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the presence of active malaria or residuals thereof.    
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) (2009).  Consequently, the Veteran's own 
assertions in this regard have no probative value.

Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for the Veteran's inactive malaria, and 
the claim is therefore denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  For the 
following reasons, the Board determines that such referral is 
not appropriate in this case.  The Board notes that this 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran has not averred 
that his disability interferes with his ability to work nor 
does the record show that the disability results in frequent 
periods of hospitalization.  Hence, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for malaria is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


